Citation Nr: 1737160	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  11-00 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability. 

2. Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to a rating in excess of 10 percent prior to March 1, 2017 and in excess of 20 percent thereafter for a service-connected left shoulder disability, excluding any period of a temporary total evaluation based on surgical treatment necessitating convalescence.  

4. Entitlement to an effective date earlier than May 25, 2006 for a 10 percent disability rating for a left wrist disability. 

REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney 


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1975 to February 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction now lies with the RO in Montgomery, Alabama.  

An October 2005 rating decision granted service connection for a left wrist disability, assigning a 0 percent disability rating, effective February 27, 1988, the day following separation from service because the claim was submitted within a year of separation service.  See 38 C.F.R. § 3.400(b)(2)(i).  In May 2006, the Veteran sent in a statement expressing dissatisfaction with the 0 percent initial rating.  An April 2008 rating decision granted a 10 percent disability rating effective May 25, 2006, thereby creating "staged ratings" (0 percent from February 27, 1988 to May 25, 2006 and 10 percent from May 25, 2006 to the present).  The Veteran timely perfected his appeal for an earlier effective date of the 10 percent rating.  

In this case, the October 2005 rating decision did not become final.  Although the RO characterized the May 2006 statement as a new claim for an increased rating for a left wrist disability, the Board liberally construes it either as a Notice of Disagreement or evidence submitted under 38 C.F.R. § 3.156(b), as it was filed within a year of the initial rating decision granting service connection for a left wrist disability and expressed dissatisfaction with the 0 percent evaluation.  See EF v. Derwinski, 1 Vet. App. 324 (1991) (VA must liberally construe all documents filed by a claimant).  In any event, the October 2005 rating decision never became final.  Therefore, the period on appeal with regard to the left wrist disability runs to the Veteran's initial claim of service connection. 

On his VA Form 9, the Veteran requested a hearing, which was subsequently scheduled for September 2016.  However, in a written correspondence dated August 2016, the Veteran cancelled the hearing.  The record does not reflect that he has made a further request to reschedule the hearing; thus, the Board finds that the Veteran's hearing request is withdrawn.   

The Board also notes that entitlement to service connection for a seizure disability to include as secondary to medication taken for the service-connected left shoulder disability was withdrawn by the Veteran in January 2011 and is no longer before the Board for adjudication. 

The electronic claims file shows that the Veteran filed notices of disagreement with respect to the following issues: entitlement to service connection for posttraumatic stress disorder (PTSD), a mood disorder/depression, a bilateral ankle disability, a cervical spine disability, sleep apnea, headaches, a heart disability, an eye disability, and a right shoulder disability, entitlement to an increased rating for a bilateral foot disability, bilateral hearing loss, tinnitus, and for residuals of a fractured finger, for a total rating based on individual unemployability due to service-connected disabilities (TDIU), and for special monthly compensation for aid and attendance.  Letters sent to the Veteran, most recently in July 2017, reflect that the RO received the Veteran's notices of disagreement.  Furthermore, the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of the notices of disagreement and additional action is pending. As such, this situation is distinguishable from that in Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  As the evidence of record and VACOLS reflects that the notices of disagreement have been recognized, Manlincon is not applicable in this case. Therefore, the Board declines to remand the appealed issues for issuance of a SOC, and, instead, leaves these matters for the RO to undertake appropriate action. 

The issue of entitlement to an increased rating for a left shoulder disability is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's claim for entitlement to service connection for a bilateral knee disability was last denied in February 1999 Board decision.  The Veteran did not file a motion to vacate, file a motion for reconsideration, or file a motion to revise the decision based on clear and unmistakable error. 

2. Since the February 1999 Board decision, new and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claim for service connection for a bilateral knee disability. 

3.  Resolving all doubt in the Veteran's favor, the Veteran's bilateral knee disability is etiologically related to his active duty service.  

4.  The Veteran filed a claim for service connection for a left wrist disability on February 29, 1988.

5.  Entitlement to a 10 percent disability rating for the service-connected left wrist disability arose on February 27, 1988. 


CONCLUSIONS OF LAW

1. The February 1999 Board decision that denied service connection for a bilateral knee disability is final. 38 U.S.C.A. § 7103, 7104 (West 2014); 38 C.F.R. § 20.1100, 20.1105 (2016).

2.  New and material evidence has been received since that February 1999 Board decision and the claim for service connection for a bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2016).

3.  The criteria for service connection for a bilateral knee disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for an earlier effective date of February 27, 1988, but no earlier, for the award of a 10 percent disability rating for a left wrist disability have been met. 38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim. 38 C.F.R. § 3.156 (2016). "New" evidence is evidence not previously submitted to agency decisionmakers. Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016).

The Veteran's claim for service connection for a bilateral knee disability was last denied in a February 1999 Board decision because there was no competent, medical nexus evidence.  He did not file a motion to vacate, file a motion for reconsideration, or file a motion to revise the decision based on clear and unmistakable error, and it is now final.  Since then, additional evidence has been received, including nexus evidence.  See September 2014 VA Examination.  This evidence is new and material and raises the possibility of substantiating the claim, therefore it is reopened.

Service Connection for a Bilateral Knee Disability

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

First, the Veteran has a current bilateral knee disability, degenerative joint disease of both knees.  See September 2014 VA Examination.   Second, the Veteran's service treatment records document multiple sprains and injuries to both knees, as well as arthritis in both knees that an examining physician labeled a recurrent problem.  See November 1987 Report of Medical History. 

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral knee disability is related to service.  

The Board notes that there is competent and credible evidence against the claim, namely the September 2014 VA Examination. The examiner based his negative nexus opinion on the lack availability of an exit examination to confirm a prior existing knee condition before leaving service.  He also indicated that the Veteran has been out of service for over 25 years.  The Board affords this opinion very little probative value because the examiner failed to discuss the November 1987 Report of Medical which indicates that the Veteran suffered from multiple injuries while in-service and had a recurrent issue with arthritis in both knees.  The examiner also noted the intervening 25 years since service but did not discuss the Veteran's repeated assertions of bilateral knee pain since that time.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.").  

The Veteran essentially asserts that he has experienced bilateral knee pain during service and ever since service discharge.  Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's bilateral knee disability. 

His assertions in this case are credible and supported by the circumstances his service and post-service treatment records.  In addition, the medical evidence shows that the Veteran's current bilateral knee disability is productive of pain.  Thus, the Board finds that the Veteran's testimony that his diagnosed bilateral knee disability is related to his service has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) the November 1987 Report of Medical History detailing multiple injuries of both knees in service and a recurrent problem with arthritis in the knees, (3) the bilateral knee problems that Veteran continued to have post-service, and (4) his competent and credible history of relevant symptoms during and ever since service discharge.  Given the Veteran's consistent testimony regarding the pain he experiences and its onset, the evidence tends to show that the current condition is at least as likely as not the same condition that caused the Veteran experienced in service.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a right foot disability has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




Earlier Effective Date for Left Wrist Disability

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).

Different statutory and regulatory provisions apply depending on whether the claim is an original claim or one for increased compensation.  See 38 C.F.R. §§ 3.400 (b)(2)(i), 3.400(o)(2) (2016).  As the effective date issue on appeal for left wrist disability stems from a disagreement with an initial rating following the grant of service connection, the provisions for earlier effective dates for increased ratings do not apply. See Rice v. Shinseki, 22 Vet. App.447, 453-54 (2009).

The left wrist disability was assigned a 0 percent rating from February 27, 1988 to May 25, 2006 and 10 percent thereafter.  The Veteran contends the effective date for his 10 percent rating should date back to February 27, 1988, the effective date of service connection.  The Veteran does not contend entitlement to a rating in excess of 10 percent for any period.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4. Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1 (2016). Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work. 38 C.F.R. § 4.2 (2016). Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2016).

The diagnostic codes used to evaluate the wrist are 5214 and 5215. Under Diagnostic Code 5215, a disability rating of 10 percent is assigned when dorsiflexion in the wrist is less than 15 degrees or palmar flexion is limited in line with the forearm.  Diagnostic Code 5215 notwithstanding, painful motion of the wrist due to healed injury is entitled to at least the minimum compensable rating. 38 C.F.R. § 4.59 (2016). 

The Veteran has consistently reported painful motion in written statements, oral testimony, and treatment records since separation.  The Veteran is competent to report symptoms such as pain, see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), and the Board finds his reports credible.  Further, VA examiners have consistently noted pain upon active and passive motion that significantly limited the Veteran's use of his left wrist. The Board finds the reports credible and affords them great weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As previously noted, painful motion of the wrist due to a healed injury is entitled to at least the minimum compensable rating. 38 C.F.R. § 4.59 (2016). Therefore, the Veteran is entitled to a disability rating of 10 percent throughout the entirety of the appeal period.  In this regard, the Board observes that 10 percent is the maximum scheduler rating under the pertinent rating criteria. 38 C.F.R. § 4.71a, Diagnostic Code 5215.

Typically, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case further DeLuca analysis is foreclosed, because the Veteran has already been assigned the maximum rating based on limitation of motion for the appeal period and beyond based on 38 C.F.R. § 4.40 (2016). Johnston v. Brown, 10 Vet. App. 80 (1997).  Additionally, as previously noted, the Veteran has received the maximum compensable rating under the rating schedule.

Although the Veteran does not contend entitlement to an initial rating in excess of 10 percent, the Board notes that the Veteran has not manifested ankylosis in his left wrist joint, warranting a higher rating under 38 C.F.R. § 4.71a (2016), Diagnostic Code 5214. 

For these reasons, the Board finds that a 10 percent rating for the left wrist disability is warranted for the entire appeal period.

ORDER

Entitlement to service connection for a bilateral knee disability is granted. 

Entitlement to a disability rating of 10 percent for a left wrist disability since February 27, 1988 is granted. 


REMAND

Unfortunately, a remand is required for the remaining issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran seeks an increased rating for his service-connected left shoulder disability.  From February 27, 1988 to January 10, 2017, the Veteran's left shoulder disability was rated 10 percent disabling.  The record reflects that the Veteran underwent a left shoulder arthroscopy with rotator cuff repair and subacronial decompression in January 2017.  See January 2017 Private Treatment Record.  At that time, he was awarded a temporary total evaluation based on surgical treatment necessitating convalescence.  Following the temporary total evaluation, the Veteran was awarded a 20 percent evaluation effective March 1, 2017.  

The Board finds that a new examination is required to ascertain the current severity of the Veteran's left shoulder disability since surgical intervention.  Additionally, the Board finds previous VA examinations fail to comply with the recent decision of the United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that adequate range of motion test results include evaluating range of motion "for pain on both active and passive motion and in weight bearing and nonweight-bearing ." Id. at 170.  Although the most recent VA examination from July 2016 includes the results of range of motion tests, the report does not indicate whether the Veteran was tested during active or passive motion or in weight bearing or nonweight-bearing. On remand, the AOJ should ensure that the new examination complies with 38 C.F.R. § 4.59 (2016) and Correia.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and associate them with the claims file.

2. The Veteran should be asked to identify any private treatment providers who have recently rendered treatment for his left shoulder condition.  VA must then make efforts to obtain the records for any treatment identified by the Veteran. 38 C.F.R. § 3.159 (2016).

3. Schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected left shoulder disability.  The claims folder and all pertinent medical records should be made available to the examiner for review.  The examiner should take a full medical history from the Veteran.  All necessary diagnostic testing should be performed.  The examiner must describe all impairments of the Veteran's right shoulder disability; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms. 

The examination must address active and passive motion on weight-bearing and non weight-bearing or detail why such testing is not necessary.   Both shoulders must be examined and tested.  If the examiner is unable to conduct the required testing, he or she must clearly explain why this is so. 

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's shoulder and back disability (if the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms he experiences during flare ups and provide an opinion based on that information). The examiner's comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc. Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss. 

A detailed explanation (rationale) is requested for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

4. The AOJ should then review the record and re-adjudicate the claims.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


